The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/885,112; 15/175,761; 15/287,485; 15/843,833; 16/182,130, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 20 of the Present Application discloses a fixed frequency greater than a corresponding frequency of an output filter.  There is no support for such language in neither of the previous applications.
Thus, for the Present Office Action, the priority date for such claim language is 12/18/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 discloses that a fixed speed is greater than its corresponding frequency of an output filter.  The specification discloses in general terms that the engine may operate at a fixed speed.  The engine speed is proportional to the alternator speed.  
The speed is directly proportional related to the frequency by known formulas like: 

    PNG
    media_image1.png
    250
    500
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    439
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    277
    348
    media_image3.png
    Greyscale


Therefore, it is not clear:   if the speed of the alternator is fixed, and thus directly related to the output frequency, how the output frequency of a filter is going to be lower than its corresponding input speed/frequency (since the fixed speed of the alternator is greater as disclosed in claim 20) since the frequency F = N /60. 
The present disclosure fails to describe how the speed of the alternator is going to change or how the speed/frequency output is being changed or modify.
There is no description in the present specification of how obtaining a lower frequency of an output filter is being done.

According to the known formula:  F = N/60, the fixed speed of the alternator is directly proportional to the frequency of an output filter.  Thus, the output frequency of the filter cannot be lower than the fixed input speed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 – 11, 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the statement “and provide a field current” is indefinite.  It is not clear what device is performing the function of providing the field current.  It seems that it could be provided by the switches, the controller or the filter.
In claim 20, the statement “the fixed speed is greater than a corresponding frequency” is indefinite.
If F = N/60, the fixed speed is directly related to its corresponding frequency, thus it is impossible for the fixed speed to be greater than its corresponding frequency.
It is not clear how the fixed speed would be greater than its corresponding frequency if the speed and its corresponding frequency are directly proportional to each other.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 12, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plette (US 3,641,418) in view of Lafuze (US 3,902,073).
Plette discloses, regarding,
Claims 1, 12, an apparatus comprising: a controlled field alternator 10 configured to generate a polyphase signal (since it is three-phase system; column 2, lines 36, 37); a plurality of switches connected between the polyphase signal of the controlled field alternator and an output filter (see Figs. 1, 3); and a controller configured to provide a control signal for the plurality of switches based on an output of the output filter (column 10, lines 24 – 30) and provide a field current control signal to the controlled field alternator (column 7, lines 63 – 71; column 2, lines 39, 40). 

Lafuze is being cited for explicitly showing controlling an alternator 1 based on a controlled signal from cycloconverters 21-23 and filter signals (via devices 21 – 23, 13, 12, 14; see Figs. 1, 3).
One would have been motivated to do so for providing a startergenerator that is simple and effective to use and manufacture.

Plette further discloses, regarding,

Claims 4, 14, the controller is configured to calculate a plurality of combinations of available voltages through different settings for the plurality of switches, and the field current control signal includes at least one of the plurality of combinations (column 5, lines 23 – 56).

Claims 7, 16, the plurality of switches includes a first switch associated with a first output range and a second switch associated with a second output range (column 17, lines 29 – 45).

Claim 13, sending the output control signal to a load; and providing the field current control signal to a generator controller (see Fig. 3).

The method is disclose mutatis mutandis.


It would have been obvious before the time the invention was filed to design the apparatus/method for controlling an alternator as disclosed by Plette and to show explicitly sending a control signal from a filter back to the alternator for purpose of providing a startergenerator that is simple and effective to use and manufacture as disclosed by Lafuze.
Claims 2, 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plette and Lafuze as applied to claim 1 above, and further in view of Anghel et al (US 2011/0241465).
The combined alternator discloses all of the elements above.  However, the combined alternator does not a main stator and exciter field on a common plane.   On the other hand, Anghel et al discloses, regarding, 
Claim 2, the controlled alternator is a wound field alternator (paragraph 0004).
Claim 3, the wound field alternator is a dual axis alternator with a main stator 144 device and an exciter field 142-4 device on a common plane normal to an axis of rotation (see Fig. 3).
It would have been obvious before the time the invention was filed to design the combined apparatus/method as disclosed above and to disclose the limitations per Anghel et al for the purpose of providing a compact and low profile wound electric machine that occupies less space.






Claims 5, 6, 8 – 10, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plette and Lafuze as applied to claims 1, 12 above, and further in view of Stacey (US 3,989,996).
The combined alternator discloses all of the elements above.  However, the combined alternator does not disclose the elements below.   
On the other hand, Stacey discloses, regarding,
Claim 5, one of the plurality of combinations is for starting an engine coupled to the controlled field alternator by a reverse flow through a converter including the plurality of switches (column 4, lines 8 – 15, 42, 43).

Claims 6, 15, the control signal is a pulse width modulated (PWM) signal (Fig. 21).
Claims 8, 17, the controller is configured to generate a start signal to start an engine associated with the controlled field alternator (column 4, lines 13, 14).  

Claim 9, a battery circuit electrically connected to the plurality of switches and a battery (see Figs. 10, 24).  

Claim 10, the battery circuit is configured to provide a cranking signal to an engine associate with the controlled field alternator (see Figs. 10, 24).  

It would have been obvious before the time the invention was filed to design the combined apparatus/method as disclosed above and to disclose that limitations pertaining to Stacey for the purpose of providing a cycloconverter that functions independently from load conditions.
Claim(s) 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plette, Lafuze as applied to claims 1, 12 above, and further in view of Kamimura et al (US 2009/0267353).
Plette & Lafuze disclose, regarding, 
Claim 18, a method comprising: generating a polyphase signal at a controlled field alternator coupled to an engine configured to operate at a speed (see abstract); determining an output control signal to control a plurality of switches connected between the polyphase signal of the controlled field alternator and an output filter; and determining a field current control signal to control a field current of the controlled field alternator (see rejection for claims 1, 12 above).
The claim subject matter of claim 18 differs from the claims 1, 12 by disclosing that the engine functions at a fixed speed.  It is noted that operating an engine/generator at a fixed speed is well known.  For example, the background of the present application mentions that operating an engine at a fixed speed is well-known (see paragraphs 0004 of the Present Application).
Moreover, Kamimura et al teaches that an engine generator is operated at a fixed speed (see paragraphs 0045, 0044).

Kamimura et al further discloses, regarding,
Claim 11, an engine coupled to the controlled field alternator, the engine configured to operate at a fixed speed (see paragraphs 0044, 0045).
It would have been obvious before the time the invention was filed to design the combined apparatus/method as disclosed above and to disclose that limitations pertaining to Kamimura et al for the purpose of providing a generator that provides a stable output voltage.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plette, Lafuze, Kamimura et al as applied to claim 18 above, and further in view of Stacey (US 3,989,996).
The combined alternator discloses all of the elements above.  However, the combined alternator does not disclose the elements below.   
On the other hand, Stacey discloses, regarding,
Claim 19, the controller is configured to generate a start signal to start an engine associated with the controlled field alternator (column 4, lines 13, 14).  

It would have been obvious before the time the invention was filed to design the combined apparatus/method as disclosed above and to disclose that limitations pertaining to Stacey for the purpose of providing a cycloconverter that functions independently from load conditions.
Claim(s) 20 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Plette, Lafuze, Kamimura et al as applied to claim 18 above, and further in view of Clark (US 2,775,724).
The combined alternator discloses all of the elements above.  However, the combined alternator does not disclose the elements below.   
On the other hand, Clark discloses, regarding,
Claim 20, the fixed speed is greater than a corresponding frequency of an output of the output filter (see different scenarios of the engine/generator speed, which function at a certain speed and in some instances, the initial speed is greater than a frequency of an output; see Figs 4A-D; 5A-5D; 6A-6D; column 3, lines 69 – 71).  

It would have been obvious before the time the invention was filed to design the combined apparatus/method as disclosed above and to disclose that limitations pertaining to Clark for the purpose of increasing the reliability of a power system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
August 23, 2022